Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 17 December 2020.  These drawings are accepted.

Specification
The substitute specification filed 17 December 2020 has been entered.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “each of the plurality of Halbach array permanent magnet units distributed in the plurality of grooves of the rotator comprise: a Halbach array permanent magnet unit distributed in each groove of the plurality of grooves” suggests there is one magnet per groove, whereas claim 1 recites three magnets in each groove. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura et al. (JP 2010-98891).
Regarding claim 1, Nishiura teaches a motor, comprising: 
an assembly of a stator 11 and a rotator 12; 
a plurality of tooth structures (salient poles) 16a and groove structures (not numbered) are formed on opposite surfaces of the stator and the rotator (Fig.1); and 
a plurality of Halbach array permanent magnet units 17a/17b/17c distributed in the plurality of grooves of the rotator to form a Halbach array arrangement (Fig.1), 
wherein each Halbach array permanent magnet unit of the plurality of Halbach array permanent magnet units is distributed in a groove of the plurality of grooves includes two side permanent magnets 17a/17b located at opposing sides of the Halbach array permanent magnet unit and a middle permanent magnet 17c between the two side permanent magnets, the two side permanent magnets in the groove having a height dimension that is less than a height dimension of the middle permanent magnet in the groove (i.e., the auxiliary magnet 17c is formed so as to extend to the inside in the radial direction as compared with the N pole magnet 17a and the S pole magnet 17b, abstract; Fig.2).  
   
    PNG
    media_image1.png
    443
    710
    media_image1.png
    Greyscale


Regarding claim 8, the two side permanent magnets 17a/17b and the middle permanent magnet 17c of each of the plurality of Halbach array permanent magnet units are arranged in a circumferential direction of the motor (Fig.2).  
Regarding claim 9, each of the plurality of Halbach array permanent magnet units 17a/17b/17c distributed in the plurality of grooves of the rotator comprise: a Halbach array permanent magnet unit 17a, 17b or 17c distributed in each groove of the plurality of grooves or a plurality of Halbach array permanent magnet units 17a/17b/17c distributed in each groove of the plurality of grooves (Figs.1-2). 
Regarding claim 10, Nishiura further teaches an apparatus comprising the motor according to claim 1 (title, abstract).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US Pat.Pub.2002/0180295) in view of Dams (US 7,385,679). 
Regarding claim 1, Kaneda teaches a motor, comprising: 
an assembly of a stator 1 and a rotator 2; 

a plurality of Halbach array permanent magnet units (magnet blocks) 21 distributed in the plurality of grooves of the rotator to form a Halbach array arrangement (Figs.15A&18A),
wherein each Halbach array permanent magnet unit of the plurality of Halbach array permanent magnet units is distributed in a groove 25a of the plurality of grooves includes two side permanent magnets 21 located at opposing sides of the Halbach array permanent magnet unit and a middle permanent magnet 21 between the two side permanent magnets (Figs.15A&18A).

    PNG
    media_image2.png
    550
    467
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    386
    495
    media_image3.png
    Greyscale

	Kaneda does not teach the two side permanent magnets 21 in the groove 25 have a height dimension that is less than a height dimension of the middle permanent magnet 21 in the groove.
	But, Dams teaches a lithographic apparatus and actuator including a movable part MO with plural Halbach array permanent magnet units, each including two side (subsidiary) permanent magnets MAS located at opposing sides of the Halbach array permanent magnet unit and a middle (primary) permanent magnet MAPI/MAPE between the two side permanent magnets, the two side permanent magnets having a height dimension hs that is less than a height dimension hp of the middle permanent magnet (c.9:42-45; Fig.2).  

    PNG
    media_image4.png
    421
    687
    media_image4.png
    Greyscale

By choosing a height and location of the subsidiary magnets MAS with respect to the primary magnets, such spatial distribution of the magnetic field, and in particular a relation between a strength of the field in the plane of drawing of FIG. 2 above and below the magnet array MAA, is determined. Thus, by choosing a suitable location and height of the subsidiary magnets MAS in relation to the primary magnets MAPI, MAPE, the magnetic field distribution may be tuned to a certain extent, e.g., to ensure that the magnetic field at the lower side of the magnet array MAA is not reduced too much by the presence of the subsidiary magnets MAS to obtain a preload for the gas bearing which is too low, while at the same time obtaining an increase in the magnetic field at the location of the coils CL by the presence of the subsidiary magnets MAS, thus increasing the performance of the actuator (c.9:57-c.10:6). 
	Thus, it would have been obvious before the effective filing date to modify Kaneda with two side permanent magnets in the groove having a height dimension that is less than a height dimension of the middle permanent magnet in the groove since Dams teaches this would have enabled tuning of the spatial distribution of the magnetic field while at the same time obtaining an increase in the magnetic field, thus increasing the performance.

	Regarding claim 4, Dams teaches the general conditions of claim 4 in that the two side permanent magnets have a height dimension hs that is less than a height dimension hp of the middle permanent magnet (c.9:42-45; Fig.2), but does not specifically teach “a height ratio of the height dimension of the two side permanent magnets to the height dimension of the middle permanent magnet comprises: 1:1.5 to 1:1.9.”  But, this would have been obvious before the effective filing date since Dams explicitly teaches this ratio is a result-effective variable in that choosing a height of the subsidiary magnets MAS with respect to the primary magnets, a spatial distribution of the magnetic field, and in particular a relation between a strength of the field in the plane of drawing of FIG. 2 above and below the magnet array MAA, is determined, thus allowing the magnetic field distribution may be tuned to a certain extent (c.9:57-c.10:6).   
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, this would have been obvious as an optimization of Dams, who teaches the general conditions of the claim (Fig.2).   In re Aller, 105 USPQ 233.  Also, the courts have held that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).   

	Regarding claim 6, in Dams a circumferential width of the middle (primary) permanent magnet MAPI/MAPE of each of the plurality of Halbach array permanent magnet units is larger than a circumferential width of the two side (subsidiary) permanent magnets MAS of each of the  plurality of Halbach array permanent magnet units (Fig.2).
	Regarding claim 8, in Kaneda the two side permanent magnets and the middle permanent magnet of each of the
	Regarding claim 9, in Kaneda each of the plurality of Halbach array permanent magnet units distributed in the plurality of grooves of the rotator comprise: a Halbach array permanent magnet unit distributed in each groove of the plurality of grooves, or a plurality of Halbach array permanent magnet units distributed in each groove of the plurality of grooves (Figs.15A).
	Regarding claim 10, Kaneda teaches an apparatus comprising the motor according to claim 1.
Claims 1-2, 4-6 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 103647423) in view of Dams (US 7,385,679). 
Regarding claim 1, Zhao teaches a motor comprising a Halbach array, the motor comprising:

a plurality of tooth structures (stator teeth/rotor teeth) 12/21 and groove structures (stator slot, not numbered/rotor slot 23) formed on opposite surfaces of the stator 1 and the rotator 2 (Figs.1-2); and 
a plurality of Halbach array permanent magnet units (embedded permanent magnet unit 300 comprising magnets 31/32/33) distributed in the plurality of grooves of the stator to form a Halbach array arrangement (i.e., in grooves of stator teeth 12; Fig.5; English machine translation, p.6, second paragraph), 
wherein each Halbach array permanent magnet unit of the plurality of Halbach array permanent magnet units is distributed in a groove of the plurality of grooves includes two side permanent magnets 31/33 located at opposing sides of the Halbach array permanent magnet unit and a middle permanent magnet 32 between the two side permanent magnets (Figs.1&5).


    PNG
    media_image5.png
    615
    530
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    378
    490
    media_image6.png
    Greyscale

Zhao does not teach the two side permanent magnets 31/33 in the groove have a height dimension that is less than a height dimension of the middle permanent magnet 32 in the groove.

	Thus, it would have been obvious before the effective filing date to modify Zhao with two side permanent magnets in the groove having a height dimension that is less than a height dimension of the middle permanent magnet in the groove since Dams teaches this would have enabled tuning of the spatial distribution of the magnetic field while at the same time obtaining an increase in the magnetic field, thus increasing the performance.
	Regarding claim 2, in Zhao each of the plurality of Halbach array permanent magnet units has the same shape (i.e., rectangular), and a direction of a formed single-sided magnetic 
	Regarding claim 4, Dams teaches the general conditions of claim 4 in that the two side permanent magnets have a height dimension hs that is less than a height dimension hp of the middle permanent magnet (c.9:42-45; Fig.2), but does not specifically teach “a height ratio of the height dimension of the two side permanent magnets to the height dimension of the middle permanent magnet comprises: 1:1.5 to 1:1.9.”  But, this would have been obvious before the effective filing date since Dams explicitly teaches this ratio is a result-effective variable in that choosing a height of the subsidiary magnets MAS with respect to the primary magnets, a spatial distribution of the magnetic field, and in particular a relation between a strength of the field in the plane of drawing of FIG. 2 above and below the magnet array MAA, is determined, thus allowing the magnetic field distribution may be tuned to a certain extent (c.9:57-c.10:6).   
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, this would have been obvious as an optimization of Dams, who teaches the general conditions of the claim (Fig.2).   In re Aller, 105 USPQ 233.  Also, the courts have held that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).   
Regarding claim 5, in Zhao a magnetic flux direction of the middle permanent magnet 32 of each of the purality of Halbach array permanent magnet units is perpendicular to the opposite surface of the stator or the rotator (Fig.5), and magnetic flux directions of the two side permanent 
	Regarding claim 6, in Zhao a circumferential width of the middle permanent magnet 32 of each of the plurality of Halbach array permanent magnet units is larger than a circumferential width of the two side permanent magnets 31/33 of each of the plurality of Halbach array permanent magnet units (Fig.5).  Similarly, in Dams a circumferential width of the middle (primary) permanent magnet MAPI/MAPE of each of the plurality of Halbach array permanent magnet units is larger than a circumferential width of the two side (subsidiary) permanent magnets MAS of each of the plurality of Halbach array permanent magnet units (Fig.2).
	Regarding claim 8, in Zhao the two side permanent magnets 31/33 and the middle permanent magnet 32 of each of the
	Regarding claim 9, in Zhao each of the plurality of Halbach array permanent magnet units distributed in the plurality of grooves of the rotator comprise: a Halbach array permanent magnet unit 31, 32 or 33 distributed in each groove of the plurality of grooves, or a plurality of Halbach array permanent magnet units 31/32/33 distributed in each groove of the plurality of grooves (Fig.5).
	Regarding claim 10, Zhao teaches an apparatus (Vernier motor) comprising the motor according to claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda & Dams or Zhao & Dams as applied to claim 6, further in view of A.Miot et al. (“Optimization of the PM array of brushless DC motor for minimum cogging torque”; Jan.2008).  

	But, Miot teaches a multi-polarized Halbach array (Fig.2) where the arc-pole widths γ and ϑ corresponding to the widths of the middle magnet and end magnets are varied for reducing cogging effect and increasing electromagnetic torque (Table 2; p.170). While the ratio γ : ϑ is not explicitly 2.5:1, given the teaching in Miot that this is a variable affecting cogging and torque, it would have been obvious before the effective filing date to further modify a ratio of the width of the permanent magnet located in the middle and the width of the permanent magnets located at both sides in Kaneda & Dams or Zhao & Dams to be 2.5:1 since it has been held that discovering an optimum value of a result effective variable involves ordinary skill. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).

 Response to Arguments
Applicant’s arguments filed 17 December 2020 have been considered but are moot in view of the new grounds of rejection.  With regard to the alleged missing feature in Zhao of two side permanent magnets in the groove having a height less than a height of the middle permanent magnet in the groove, Dams teaches two side (subsidiary) permanent magnets MAS located at opposing sides of a Halbach array permanent magnet unit and a middle (primary) permanent magnet MAPI/MAPE between the two side permanent magnets, the two side permanent magnets having a height dimension hs that is less than a height dimension hp of the middle permanent 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832